     Case 3:18-cr-00024 Document 56 Filed on 12/17/19 in TXSD Page 1 of 2


                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                         GALVESTON DIVISION


UNITED STATES OF AMERICA

v.                                                              Cr. No. G-18-024

JOHN DAVID KNOWLTON


                     DEFENDANT’S NOTICE OF APPEAL

      The defendant, John David Knowlton, through his attorney, the Federal Public

Defender, hereby appeals from the judgment of conviction and sentence imposed on

December 16, 2019, in the above styled matter to the United States Court of Appeals

for the Fifth Circuit.

                                      Respectfully submitted,

                                      MARJORIE A. MEYERS
                                      Federal Public Defender
                                      Southern District of Texas No. 3233
                                      Texas State Bar No. 14003750

                                      By /s/ Philip G. Gallagher
                                      PHILIP G. GALLAGHER
                                      Assistant Federal Public Defender
                                      Attorney in Charge
                                      New Jersey State Bar ID No. 2320341
                                      Southern District of Texas No. 566458
                                      Attorneys for Defendant
                                      440 Louisiana, Suite 1350
                                      Houston, Texas 77002-1056
                                      Telephone: 713.718.4600
                                             Fax:        713.718.4610


                                        2
     Case 3:18-cr-00024 Document 56 Filed on 12/17/19 in TXSD Page 2 of 2


                         CERTIFICATE OF SERVICE

      I certify that on December 17, 2019, a copy of the Notice of Appeal was served

by Notification of Electronic Filing to the office of the United States Attorney at

1000 Louisiana Street, Suite 2300, Houston, Texas 77002.

                                      /s/ Philip G. Gallagher
                                      PHILIP G. GALLAGHER




                                         2
